Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 11, 2019

                                      No. 04-19-00818-CV

                         IN THE INTEREST OF K.R.C., A CHILD,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-1390-CV-A
                         Honorable Dulce Madrigal, Judge Presiding


                                         ORDER
        The clerk’s record was filed on December 2, 2019 and includes a Qualified Domestic
Relations Order signed on July 23, 2019. Because appellant did not file a motion for new trial,
motion to modify the judgment, motion for reinstatement, or request for findings of fact and
conclusions of law, the notice of appeal was due by August 22, 2019 or a motion for extension of
time to file the notice of appeal was due by September 6, 2019. See TEX. R. APP. P. 26.1(a),
26.3. Appellant did not file a notice of appeal until November 18, 2019. The clerk’s record
indicates that has not filed a motion for extension of time to file the notice of appeal.
         We therefore ORDER appellant to file, on or before January 10, 2020, a response
showing cause why this appeal should not be dismissed for lack of jurisdiction. If appellant fails
to satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP.
P. 42.3(a), (c). If a supplemental clerk’s record is required, appellant must ask the trial court
clerk to prepare one and must notify the clerk of this court that such a request was made. All
deadlines in this matter are suspended until further order of the court.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court